DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the prior arts relied upon are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the cited portions of the prior arts are directed to signal transmission elements of semiconductor devices, and specifically of waveguides.  These are analogous to applicant’s claimed invention of transmitting data between circuit elements, and also specifically involving a waveguide.  Note that differences in the specifications do not automatically constitute that the references are non-analogous, as specifications can be directed to solving multiple problems or fields of endeavor.  For example, a reference on bicycles can also disclose details related to tires, braking mechanisms, metal alloys, and personal protection equipment.  Isolating the reference to just one of these is not an accurate or fair assessment.
Furthermore, examiner reminds the applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If the applicant believes that there are differences between the claimed invention and the proposed combination of prior arts, then such differences can be incorporated into the claims to advance prosecution.
Having responded to all of applicant’s arguments, examiner notes that prior arts of record still provide a valid ground of rejection, as attached below.

Election/Restrictions
Newly submitted claims 9-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to serial/parallel data conversion, which is has a different classification and would require different search strategies.  The original claimed invention and the new claims are related as combination and subcombination.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalmann (pub # US 20170059356 A1) in view of Takatsuki (pub #US 20100144159 A1).
Regarding claim 1, Kalmann discloses an apparatus comprising: a rectangular waveguide having first and second antennas provided inside a hollow thereof (rectangular waveguide 914, figure 9B, having multiple antennas 908-1 to 908-N, paragraph 91); a processor  (processor 902, paragraph 90) having a plurality of data I/O terminals (further note that I/O terminals are implied in order to transfer data to and from the processor unit); and a second circuit coupled between the data I/O terminals of the processor and the second antenna of the rectangular waveguide (the processor unit is shown as connected to the antennas, figure 91; note interface circuits connecting digital components are implied).  Kalmann does not disclose explicitly a memory coupled to the waveguide.
However, Takatsuki discloses a memory having a plurality of data I/O terminals (memory 52, paragraph 56, figure 1, note that I/O terminals are implied in order to transfer data to and from the memory unit); a first circuit coupled between the data I/O terminals of the memory and the first antenna of the rectangular waveguide (note the memory is connected to the rectangular waveguide 37b via the processor controller 50).  Furthermore, teachings of Kalmann and Takatsuki are both from the same field of signal transmission using waveguides.
Therefore, it would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the invention to combine teachings of Kalmann and Takatsuki by using a memory in the system of Kalmann for the benefit of storing data for processing.
Regarding claim 2, the above combination discloses the apparatus of claim 1, further comprising: a first transmission line coupled between the first circuit and the first antenna of the rectangular waveguide; and a second transmission line coupled between the second circuit and the second antenna of the rectangular waveguide (Takatsuki, paragraph 55 and 56 teach that components are connected to the processor controller 50, and a memory unit 52 is connected to the controller; transmission lines connecting the components are implied), wherein the first and second transmission lines transmits a signal in a TEM mode (TEM has been a well-known mode of transmission in the art, and would have been an obvious design choice).
Regarding claim 3, the above combination discloses the apparatus of claim 2, wherein each of the first and second transmission lines includes a microstrip line or a coaxial line (coaxial, paragraph 54, Takatsuki).
Regarding claim 4, the above combination discloses the apparatus of claim 2, wherein each of the first and second antennas is configured to convert a signal between a TEM mode and a TE mode or TM mode (conversion between TEM and TE mode using a transducer 40, paragraph 54, Takatsuki; note containing the transducer with the antenna would have been an obvious design choice).
Regarding claim 5, the above combination discloses the apparatus of claim 1, further comprising a waveguide terminator provided at an end of the rectangular waveguide (edge or enclosure for the waveguide is implied, Kalmann).
Regarding claim 6, the above combination discloses the apparatus of claim 1, wherein the first circuit is configured to serially receive data provided by the memory (serial and parallel transmission have been well known in the art prior to the effective date of the invention, and using either would have been an obvious design choice) and modulate signals to be transmitted via the first antenna (microwave propagation, Takatsuki, paragraph 53), and wherein the second circuit is configured to modulate signals received via the second antenna (modulation implied given data signals are transmitted in microwave, as taught by Takatsuki, paragraph 53).
Regarding claims 7 and 8, examiner notes that in rejection of claim 1, it was shown that multiple antennas and I/O terminals are used along with associated memory, scaling the system to include more of the same components would have been an obvious design choice for one of ordinary skill in the art prior to the effective filing date of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181